19-36300-cgm           Doc 568        Filed 12/02/19 Entered 12/02/19 18:32:43                      Main Document
                                                   Pg 1 of 29


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al.,1                                     )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                     FIRST SUPPLEMENTAL DECLARATION OF
                JOSHUA A. SUSSBERG IN SUPPORT OF THE DEBTORS’
       APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE RETENTION
       AND EMPLOYMENT OF KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS
       INTERNATIONAL LLP AS ATTORNEYS FOR THE DEBTORS AND DEBTORS
         IN POSSESSION EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

              I, Joshua A. Sussberg, being duly sworn, state the following under penalty of perjury:

              1.   I am the president of Joshua A. Sussberg, P.C., a partner of the law firm of

 Kirkland & Ellis LLP, located at 601 Lexington Avenue, New York, New York, 10022, and a

 partner of Kirkland & Ellis International LLP (together with Kirkland & Ellis LLP, collectively,

 “Kirkland”). I am the lead attorney from Kirkland working on the above-captioned chapter 11

 cases. I am a member in good standing of the Bar of the State of New York, and I have been

 admitted to practice in the United States District Court for the Southern District of New York.

 There are no disciplinary proceedings pending against me.

              2.   I submit this supplemental declaration in support of the Debtors’ Application for

 Entry of an Order Authorizing the Retention and Employment of Kirkland & Ellis LLP and

 Kirkland & Ellis International LLP as Attorneys for the Debtors and Debtors in Possession




 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is: 660
       Madison Avenue, 9th Floor, New York, NY 10065.



 KE 64873494
19-36300-cgm         Doc 568       Filed 12/02/19 Entered 12/02/19 18:32:43                      Main Document
                                                Pg 2 of 29


 Effective Nunc Pro Tunc to the Petition Date [Docket No. 175] (the “Application”).2 Except as

 otherwise noted, I have personal knowledge of the matters set forth herein.

                                                   Background

         3.     On August 6, 2019 (the “Petition Date”), each of the above-captioned debtors and

 debtors in possession (collectively, the “Debtors”) filed a petition with this Court under chapter 11

 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”). On August

 27, 2019, the Debtors filed the Application. In support of the Application, the Debtors filed the

 Declaration of Joshua A. Sussberg in Support of the Debtors’ Application for Entry of an Order

 Authorizing the Retention and Employment of Kirkland & Ellis LLP and Kirkland & Ellis

 International LLP as Attorneys for the Debtors and Debtors in Possession Effective

 Nunc Pro Tunc to the Petition Date (the “Original Declaration”), which was filed as Exhibit B to

 the Application.

         4.     On September 19, 2019, the Court entered the Order Authorizing the Retention and

 Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the

 Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date [Docket No. 269]

 (the “Retention Order”).

         5.       I stated in the Original Declaration that Kirkland would continue searching its

 electronic database during the pendency of these chapter 11 cases for connections to parties in

 interest. Consistent with this statement, Kirkland has continued to obtain information regarding

 all parties in interest disclosed in the Original Declaration, and any connections to any additional

 parties not disclosed in the Original Declaration.




 2   Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Application.


                                                          2
19-36300-cgm         Doc 568        Filed 12/02/19 Entered 12/02/19 18:32:43                        Main Document
                                                 Pg 3 of 29


         6.        In connection with the Application and the Retention Order, I submit this

 declaration to provide additional disclosures in accordance with Bankruptcy Rules 2014(a) and

 2016(b), pursuant to section 1746 of title 28 of the United States Code, and as required under the

 Retention Order.

         7.        All facts set forth herein are based upon my personal knowledge of Kirkland’s

 practices and Kirkland’s representation of the Debtors and information learned from my review of

 relevant documents and information supplied to me by other parties, including partners or

 employees of Kirkland. No one individual at Kirkland has personal knowledge of all of the facts

 set forth in this declaration.

                                              Additional Disclosures

         8.        Kirkland and certain of its partners and associates may have in the past represented,

 may currently represent, and likely in the future will represent, entities that may be parties in

 interest in these chapter 11 cases in connection with matters unrelated (except as otherwise

 disclosed herein) to the Debtors and these chapter 11 cases. Kirkland has searched on its electronic

 database for its connection to the entities listed on Schedule 1 attached hereto. The following is a

 list of the categories that Kirkland has searched:3




 3   Kirkland’s inclusion of parties in the following Schedules is solely to illustrate Kirkland’s conflict search process
     and is not an admission that any party has a valid claim against the Debtors or that any party properly belongs in
     the schedules or has a claim or legal relationship to the Debtors of the nature described in the schedules.


                                                            3
19-36300-cgm         Doc 568        Filed 12/02/19 Entered 12/02/19 18:32:43                       Main Document
                                                 Pg 4 of 29


 Schedule       Category
 1(a)           Confidential Sale Process Parties
 1(b)           Contract Counterparties
 1(c)           Governmental Authorities
 1(d)           Letters of Credit Beneficiaries
 1(e)           Rule 2002 Notice Parties
 1(f)           Schedule D Parties
 1(g)           Significant Vendors
 1(h)           Utilities

         9.     To the best of my knowledge, (a) Kirkland is a “disinterested person” within the

 meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of the

 Bankruptcy Code, and does not hold or represent an interest adverse to the Debtors’ estates and

 (b) Kirkland has no connection to the Debtors, their creditors, or other parties in interest, except

 as may be disclosed in this declaration.

         10.      Listed on Schedule 2 to this declaration are the results of Kirkland’s conflicts

 searches of the above-listed entities.4 Schedule 3 attached hereto sets forth any new and/or updates

 to connections to the entities searched and disclosed previously in the Original Declaration. For

 the avoidance of doubt, Kirkland will not commence a cause of action in these chapter 11 cases

 against the entities listed on either Schedule 2 or Schedule 3 that are current clients of Kirkland

 (including entities listed below under the “Specific Disclosures” section of this Declaration) unless

 Kirkland has an applicable waiver on file or first receives a waiver from such entity allowing

 Kirkland to commence such an action. To the extent that a waiver does not exist or is not obtained


 4   As referenced in Schedule 2 and Schedule 3, the term “current client” means an entity listed as a client in
     Kirkland’s conflicts search system to whom time was posted in the 12 months preceding the Petition Date. As
     referenced in Schedule 2, the term “former client” means an entity listed as a client in Kirkland’s conflicts search
     system to whom time was posted between 12 and 36 months preceding the Petition Date. As referenced in
     Schedule 2, the term “closed client” means an entity listed as a client in Kirkland’s conflicts search system to
     whom time was posted in the 36 months preceding the Petition Date, but for which the client representation has
     been closed. Whether an actual client relationship exists can only be determined by reference to the documents
     governing Kirkland’s representation rather than its potential listing in Kirkland’s conflicts search system. The
     list generated from Kirkland’s conflicts search system is over-inclusive. As a general matter, Kirkland discloses
     connections with “former clients” or “closed clients” for whom time was posted in the last 36 months, but does
     not disclose connections if time was billed more than 36 months before the Petition Date.


                                                           4
19-36300-cgm       Doc 568     Filed 12/02/19 Entered 12/02/19 18:32:43             Main Document
                                            Pg 5 of 29


 from such entity and it is necessary for the Debtors to commence an action against that entity, the

 Debtors will be represented in such particular matter by conflicts counsel.

        11.   Of the entities listed on Schedule 2 or Schedule 3, none represented more than one

 percent of Kirkland’s fee receipts for the twelve-month period ending on October 31, 2019.

        12.     Generally, it is Kirkland’s policy to disclose entities in the capacity that they first

 appear in a conflicts search. For example, if an entity already has been disclosed in this declaration

 in one capacity (e.g., a customer), and the entity appears in a subsequent conflicts search in a

 different capacity (e.g., a vendor), Kirkland does not disclose the same entity again in supplemental

 declarations unless the circumstances are such in the latter capacity that additional disclosure is

 required.

        13.     From time to time, Kirkland has referred work to other professionals to be retained

 in these chapter 11 cases. Likewise, certain such professionals have referred work to Kirkland.

        14.     Certain insurance companies pay the legal bills of Kirkland clients. Some of these

 insurance companies may be involved in these chapter 11 cases. None of these insurance

 companies, however, are Kirkland clients as a result of the fact that they pay legal fees on behalf

 of Kirkland clients.

                                        Specific Disclosures

        15.     The Debtors have, from time to time, had discussions with parties about potentially

 acquiring some or all of the Debtors’ assets as part of the sale process in these chapter 11 cases or

 providing alternative financing opportunities. Over the years, Kirkland has represented a number

 of the parties, but such representations were not related to the Debtors’ sale process or potential

 financing arrangements. I do not believe the representations of these entities preclude Kirkland

 from being disinterested under the Bankruptcy Code but have disclosed the connections out of an

 abundance of caution.
                                                   5
19-36300-cgm       Doc 568     Filed 12/02/19 Entered 12/02/19 18:32:43             Main Document
                                            Pg 6 of 29


 A.     Confidential Sale Process Parties.

        16.     The    identities   of   certain    of   the   parties   listed   on    Schedule     1

 (the “Confidential Parties”) have not been disclosed because the Confidential Parties’

 non-disclosure agreements with the Debtors required that their identities remain confidential.

 Contemporaneously herewith, the Debtors have disclosed to the U.S. Trustee the identities and

 Kirkland’s connections to such Confidential Parties, and Kirkland believes such disclosure is

 sufficient and reasonable under the circumstances. However, should the Court request disclosure

 of the identities of the Confidential Parties, the Debtors are prepared to file with the Court under

 seal a version of this Declaration that contains a schedule of the Confidential Parties and Kirkland’s

 connections to such counterparties. For the avoidance of doubt, Kirkland will not represent any

 of the Confidential Parties in connection with any matter in these chapter 11 case.

        17.     Robert Beyer, who was disclosed in the Original Declaration as a board of director

 for Barneys New York, Inc., may be affiliated with a group of strategic investors that bid on the

 Debtors’ assets and was screened off from participation in the bidding process in his role on the

 board of directors. I do not believe that this relationship presents a conflict but have disclosed it

 out of an abundance of caution.

 B.     Connections to Purchaser.

        18.     On October 1, 2019, Bradley Nelson, my brother-in-law, began employment as

 senior counsel of business and legal affairs in the celebrity and entertainment division at Authentic

 Brands Group LLC (“ABG”), an affiliate of one of the purchasers of the Debtors’ assets. I have

 been advised that Mr. Nelson’s work at ABG has been wholly unrelated to the Debtors, the sale

 process, and these chapter 11 cases. I do not believe that this connection precludes Kirkland from

 meeting the disinterestedness standard under the Bankruptcy Code and have disclosed it out of an

 abundance of caution.
                                                   6
19-36300-cgm       Doc 568      Filed 12/02/19 Entered 12/02/19 18:32:43              Main Document
                                             Pg 7 of 29


 C.     Connections to Certain Vendors.

        19.     As disclosed below and on Schedule 2, Kirkland currently represents, and formerly

 has represented, certain affiliates, subsidiaries, and entities associated with various vendors or their

 affiliates that are current or closed clients of Kirkland. I do not believe that Kirkland’s prior

 representations of the affiliates, subsidiaries, and entities associated with these entities preclude

 Kirkland from meeting the disinterestedness standard under the Bankruptcy Code.

        20.     As disclosed on Schedule 2, Kirkland currently represents and/or has represented

 in the past AT&T Services, Inc., AT&T Corp., Uline Inc., and certain other vendors and/or certain

 of their respective affiliates (collectively, the “Vendors”) in matters unrelated to the Debtors and

 these chapter 11 cases. Kirkland will not represent the Vendors in matters related to the Debtors

 or these chapter 11 cases. I do not believe that these representations preclude Kirkland from

 meeting the disinterestedness standard under the Bankruptcy Code.

 D.     Former Clerks.

        21.     The following Kirkland employees had clerkships in the United States Bankruptcy

 Court for the Southern District of New York during the last three years (collectively, the “Former

 Clerks”), and were not previously disclosed in the Original Declaration.

        22.     Elizabeth C. Williams, a Kirkland associate, was a law clerk for the Honorable

 Martin Glenn of the United States Bankruptcy Court for the Southern District of New York from

 August 2018 to September 2019. Ms. Williams began working at Kirkland in September 2019

 and had no connection with the Debtors’ chapter 11 cases while working for the court.

        23.     Yanwen Ji, a Kirkland associate, was a law clerk for the Honorable Debra Freeman

 of the United States District Court for the Southern District of New York, from April 2018 to

 April 2019. Ms. Ji worked at Kirkland from October 2016 to January 2018, began working at



                                                    7
19-36300-cgm       Doc 568     Filed 12/02/19 Entered 12/02/19 18:32:43              Main Document
                                            Pg 8 of 29


 Kirkland again in May 2019, and had no connection with the Debtors’ chapter 11 cases while

 working for the court.

              Continued Vigilance and Affirmative Statement of Disinterestedness

        24.     Based on the conflicts search conducted to date and described in the

 Original Declaration and herein, to the best of my knowledge and insofar as I have been able to

 ascertain, (a) Kirkland is a “disinterested person” within the meaning of section 101(14) of the

 Bankruptcy Code, as required by section 327(a) of the Bankruptcy Code, and does not hold or

 represent an interest adverse to the Debtors’ estates and (b) Kirkland has no connection to the

 Debtors, their creditors, or other parties in interest, except as may be disclosed herein.

        25.   Kirkland will review its files periodically during the pendency of these chapter 11

 cases to ensure that no conflicts or other disqualifying circumstances exist or arise. If any new

 relevant facts or relationships are discovered or arise, Kirkland will use reasonable efforts to

 identify such further developments and will promptly file a supplemental declaration, as required

 by Bankruptcy Rule 2014(a).



                                [Remainder of Page Intentionally Left Blank]




                                                   8
19-36300-cgm      Doc 568     Filed 12/02/19 Entered 12/02/19 18:32:43           Main Document
                                           Pg 9 of 29


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my knowledge and belief.

  Dated: December 2, 2019                            Respectfully submitted,

                                                  /s/ Joshua A. Sussberg, P.C.
                                                 Joshua A. Sussberg
                                                 as President of Joshua A. Sussberg, P.C., as
                                                 Partner of Kirkland & Ellis LLP; and as Partner
                                                 of Kirkland & Ellis International LLP




                                                 1
19-36300-cgm        Doc 568      Filed 12/02/19 Entered 12/02/19 18:32:43                 Main Document
                                              Pg 10 of 29



                                             SCHEDULE 1
         The following lists contain the names of reviewed entities as described more fully in the
 First Supplemental Declaration of Joshua A. Sussberg in Support of the Debtors’ Application for
 the Entry of an Order Authorizing the Retention and Employment of Kirkland & Ellis LLP and
 Kirkland & Ellis International LLP as Attorneys for the Debtors and Debtors in Possession
 Effective Nunc Pro Tunc to the Petition Date (the “Sussberg Declaration”).5 Where the names of
 the entities reviewed are incomplete or ambiguous, the scope of the search was intentionally broad
 and inclusive, and Kirkland & Ellis LLP and Kirkland & Ellis International LLP reviewed each
 entity in its records, as more fully described in the Sussberg Declaration, matching the incomplete
 or ambiguous name.

                                             List of Schedules


 Schedule      Category
 1(a)          Confidential Sale Process Parties
 1(b)          Contract Counterparties
 1(c)          Governmental Authorities
 1(d)          Letters of Credit Beneficiaries
 1(e)          Rule 2002 Notice Parties
 1(f)          Schedule D Parties
 1(g)          Significant Vendors
 1(h)          Utilities




 5   Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Sussberg
     Declaration.
19-36300-cgm   Doc 568   Filed 12/02/19 Entered 12/02/19 18:32:43   Main Document
                                      Pg 11 of 29



                                SCHEDULE 1(a)
                          Confidential Sale Process Parties

 [CONFIDENTIAL PARTIES]
19-36300-cgm   Doc 568   Filed 12/02/19 Entered 12/02/19 18:32:43   Main Document
                                      Pg 12 of 29



                                SCHEDULE 1(b)
                              Contract Counterparties

 Connor Papers LLC
 Foxie Bowie LLC
 JSRE Realty LLC
19-36300-cgm     Doc 568     Filed 12/02/19 Entered 12/02/19 18:32:43      Main Document
                                          Pg 13 of 29



                                     SCHEDULE 1(c)
                                  Governmental Authorities

 Alabama, State of, Department of Revenue        Philadelphia, City of (PA)
 Arizona, State of, Department of Revenue        Rhode Island, State of, Tax Administrator
 California, State of, Department of Tax &       San Francisco, City of (CA)
      Fee Administration                         Texas, State of, Comptroller of Public
 Clark, County of (NV)                               Accounts
 Colorado, State of, Department of Revenue       United States, Government of the, Customs
 Connecticut, State of, Commissioner of              & Border Protection
      Revenue Services                           United States, Government of the,
 Florida, State of, Department of Revenue            Department of the Treasury, Internal
 Georgia, State of, Revenue Commissioner             Revenue Service
 Hawaii, State of, Department of Taxation,       Utah, State of, Tax Commission
      Tax Collector                              Vermont, State of, Department of Taxes
 Illinois, State of, Department of Revenue       Virginia, Commonwealth of, Department of
 Indiana, State of, Department of Revenue            Taxation
 Iowa, State of, Treasurer                       Washington DC, Office of Tax & Revenue
 Kentucky, Commonwealth of, Department           Washington, State of, Department of
      of Revenue                                     Revenue
 King, County of (WA), Treasury                  Wisconsin, State of, Department of Revenue
 Los Angeles, County of (CA), Tax Collector      Wyoming, State of, Department of Revenue
 Louisiana, State of, Department of Revenue
 Maine, State of, Revenue Services
 Maryland, State of, Comptroller
 Massachusetts, Commonwealth of,
      Commissioner of Revenue
 Max Huber Research Laboratories
 Michigan, State of, Department of the
      Treasury
 Minnesota, State of, Department of Revenue
 Mississippi, State of, Department of
      Revenue
 Nebraska, State of, Tax Commissioner
 Nevada, State of, Department of Taxation
 New Jersey, State of, Division of Taxation,
      Director
 New York, State of, Department of Taxation
      & Finance
 North Carolina, State of, Secretary of
      Revenue
 North Dakota, State of, Tax Commissioner
 Oklahoma, State of, Tax Commission
 Pennsylvania, Commonwealth of,
      Department of Revenue
19-36300-cgm   Doc 568   Filed 12/02/19 Entered 12/02/19 18:32:43   Main Document
                                      Pg 14 of 29



                                SCHEDULE 1(d)
                           Letters of Credit Beneficiaries

 1-15 East Oak Street
 Van Noten Andries NV
19-36300-cgm    Doc 568   Filed 12/02/19 Entered 12/02/19 18:32:43     Main Document
                                       Pg 15 of 29



                                  SCHEDULE 1(e)
                                Rule 2002 Notice Parties

 194 Atlantic LLC                              MPH Pacific Place LLC
 575 Fifth Avenue LLC                          New York, City of (NY)
 Allen Independent School District (TX)        New York-New Jersey Regional Joint Board
 AT&T Corp.                                    Oracle America Inc.
 AT&T Services Inc.                            Owenscorp Italia SpA
 Azzedine Alaïa SAS                            Pitney Bowes Inc.
 Bal Harbour Shops LLC                         Plastic Center Inc.
 Bank of New York Mellon, The - Retail         Publicis Media Inc.
     Funding                                   Regency Centers Corp.
 Borderfree Inc.                               RHE Container Co. Inc.
 BRF Finance Co. LLC                           Sabbadini SRL
 Brigade Capital Management LP                 Savino Del Bene USA
 Brookfield Property REIT Inc.                 SessionM Inc.
 Burberry Ltd.                                 Simon Property Group Inc.
 Byredo US Inc.                                Space Brands USA LLC
 Chloé                                         Spinelli Kilcollin
 CL US Distribution Corp.                      Starcom MediaVest Group Inc.
 Comenity Capital Bank                         Starcom Worldwide Inc.
 CP Fashion Group Inc.                         Stockton Street Properties Inc.
 CSS Building Services                         Thor ASB 1-15 East Oak Street LLC
 David Pirrotta Distribution Inc.              TPG Specialty Lending Inc.
 Diptyque Distribution USA LLC                 TR Apparel LLC
 Flagship 660 Owner LLC                        Wells Fargo Bank NA
 Flagship Partners II LLC
 GACP Finance Co. LLC
 GGR US LLC
 Grafiche Milani SPA
 GRG US LLC
 Hilldun Corp.
 International Business Machines Corp.
 Isabel Marant
 Kering Americas Inc.
 Kevyn Aucoin Beauty Inc.
 Littler Mendelson PC
 Lobo Rosa SAS
 LVMH Moët Hennessy - Louis Vuitton SE
 Macerich Co., The
 Malin + Goetz Inc.
 Manzanita Capital UK LLP
 Manzanita US GP LLC
 Margiela USA Inc.
 Moncler USA Inc.
19-36300-cgm    Doc 568    Filed 12/02/19 Entered 12/02/19 18:32:43   Main Document
                                        Pg 16 of 29



                                    SCHEDULE 1(f)
                                    Schedule D Parties

 Blest Ventura PTE Ltd.
 Citicorp USA Inc.
 Dracan Inc.
 Eli Halili LLC
 Irene Neuwirth Inc.
 Judy Geib Plus Alpha LLC
 Kathleen Whitaker Inc.
 Laksvim Gems LLC
 Makri SA
 McTeigue & McClelland Inc.
 McTeigue, Walter J., III
 Monique Pean Pine Fine Jewelry LLC
 My Story Fine Jewelry LLC
 New York, City of (NY), Criminal Court
 New York, City of (NY), Department of Finance
 New York, State of (NY), Tax Commission
 Possibility Entertainment LLC
 Sharon Khazzam Inc.
 SHI International Corp.
 Sidney Garber Jewelers Inc.
 Stephanie Windsor Antiques
 Treliss Worldwide Inc.
 Waterman, Cathy
19-36300-cgm    Doc 568     Filed 12/02/19 Entered 12/02/19 18:32:43        Main Document
                                         Pg 17 of 29



                                      SCHEDULE 1(g)
                                      Significant Vendors

 10025755 Canada Inc.                             Bounce Exchange Inc.
 111 Skin Ltd.                                    Bravado International Group Ltd.
 3Lab                                             BRIC'S USA Inc.
 ABM Onsite Services Midwest LLC                  Brinks Global Services Ltd.
 Addison Group LLC                                Brioni SPA
 Adecco Employment Services                       Building at 575 Fifth Office Owner LLC,
 Adelyn Rae                                           The
 Adidas AG                                        Burberry's Wholesale
 Adobe Systems Inc.                               By Terry
 ADP LLC                                          Byredo USA Inc.
 ADR 1811 Walnut Street LP                        Calzaturificio Stephen SRL
 Aeffe USA Inc.                                   Calzoleria Harris
 Aesop USA                                        Canada Goose US Inc.
 Akamai Technologies Inc.                         Canali Retail Inc.
 Akira Naka Co.                                   Capgemini America Inc.
 Alevi SRL                                        Cartel & Co. Ltd.
 Alex Begg                                        Catya SRL
 Alexander McQueen Trading Ltd.                   Celine Inc.
 Alexander Wang Inc.                              Century Direct LLC
 Allied Universal Security Services               Chantecaille Beaute Inc.
 Alta Zapateria Balear SL                         Christine Ellis Associates SRL
 Altea                                            Cifonelli SLU
 Altuzarra LLC                                    City View Plaza LLC
 Americana at Brand LLC, The                      Clergerie Paris
 AMI SRL                                          Common Projects SRL
 Area Studio LLC                                  Components by John McCoy Inc.
 Assouline Publishing Inc.                        Conde Nast Publications
 AT&T                                             Continental Resources Inc.
 Atelier Luxury Group LLC                         Copley Place
 Augustinus Bader                                 Corgi Hosiery Ltd.
 Aviva Stanoff                                    Cosmetic Doctor at Work Ltd.
 Azzedine Alaia                                   Criteo Corp.
 B. & Brothers SpA                                Crockett & Jones Ltd.
 Baldor Specialty Foods Inc.                      Crocs Inc.
 Balenciaga America Inc.                          CRS International Inc.
 Balmain USA LLC                                  CSS Building Services Inc.
 Barena Venezia SRL                               Custora Inc.
 Berkeley Research Group LLC                      D&G USA Distribution LLC
 Bienen-Davis Leather Goods LLC                   Daidoh Ltd.
 Boglioli Corp.                                   Dairyland
 Bonnie & Claus Inc.                              Dalessandro SRL
 Bottega Venetta                                  Davines North America
19-36300-cgm    Doc 568     Filed 12/02/19 Entered 12/02/19 18:32:43   Main Document
                                         Pg 18 of 29


 Davis & Gilbert LLP                           GMT Management SRL
 Della Valle, Diego                            Golden Goose USA Inc.
 Delvaux Createur SA                           Google Inc.
 Derek Lam International LLC                   Goyard Inc.
 Detlef BVBA                                   Gray Matters NYC
 Devialet Inc.                                 Greg Lauren
 Dibbern GmbH & Co.                            Gucci
 Diptyque Distribution LLC                     Harbor Brands Group Ltd.
 Dita Inc.                                     Harmonist Inc., The
 DNA Model Management LLC                      Harris
 Doucal's SRL                                  Hearst Magazines
 Dow Jones & Co.                               Hello Alfred
 Dr. Barbara Sturm                             Herno USA Inc.
 Dream Projects LLC                            Hirotaka Jewelry
 Dries Van Noten                               Hirsch Construction Corp.
 Editions De Parfums LLC                       Honeywell International Inc.
 Ekipe Italia SRL                              Hourglass Cosmetics
 Eleventy USA LLC                              Hudson Paper Co., The
 Epsilon Data Management LLC                   Hupaco
 Erdem                                         IBM Corp.
 Eres US Inc.                                  Icon Trade Services LLC
 Ermenegildo Zegna Corp.                       Ignitiv Inc.
 Ernesto Dolani SRL                            IM USA Corp.
 Esseffe Fashion SRL                           IMG Models Inc.
 Eve Lom Complexions Co.                       Ingram Publisher
 Facebook Inc.                                 IntexForms Inc.
 Factory SRL                                   Isaia Corp.
 Fashion Outlets of Chicago LLC                J. Mendel Inc.
 Fear of God LLC                               J6 Inc.
 Federal Building Services Inc.                Jack Victor Ltd.
 FedEx Corp.                                   Jamari International Ltd.
 Fendi NA                                      JBC Style NY LLC
 Fila USA Inc.                                 JCDecaux Street Furniture New York LLC
 Filling Pieces BV                             Jil Sander
 Fitflop USA LLC                               Jimiar Corp.
 Fly Shoes SRL                                 JLM Lyndhurst LLC
 Galerie de Pop Inc.                           John Varvatos
 Gallery Department                            Juan Carlos Obando International LLC
 GC SRL                                        Judy Geib
 Geary Market Investment Co. Ltd.              Kenzo Paris USA LLC
 Georg Jensen Inc.                             Kering Eyewear USA
 GFM LLC                                       Kilometre.Paris
 Gherardi SRL                                  Kiton Corp.
 Giuntini SpA                                  Kronos Inc.
 Givenchy Beauty                               La Maison Rovnof
 Givenchy Corp.                                La Mer
19-36300-cgm   Doc 568   Filed 12/02/19 Entered 12/02/19 18:32:43    Main Document
                                      Pg 19 of 29


 La Prairie Inc.                            Narvar Inc.
 La Vie Stylehouse LLC                      Natalie Martin
 Lab to Beauty                              Natura Bisse International
 Laila Azhar                                Neous
 Lalire March Architects LLP                Nest International Inc.
 Lambert + Associates Inc.                  New York Media LLC
 Lanvin Inc.                                New York Post
 Laz Karp Associates LLC                    New York Times Digital
 Lenci Calzature SPA                        New York Times, The
 Lido Lighting Inc.                         Newelevation
 LinkedIn Corp.                             Newmine LLC
 Lisa Marie Fernandez LLC                   News Inc., The
 Loeffler Randall Inc.                      Nicholas Kirkwood LLC
 Loewe LLC                                  Nick Fouquet
 Lubiam Moda Per L'Uomo SpA                 No. 6
 Luckyscent Inc.                            NSF Clothing
 Luxottica Group                            Odyssee
 LVMH Fragrance Brands                      Off White Operating SRL
 Macerich SMP LP                            Officine Generale SAS
 Maglieria Artigiana                        One Security Group LLC
 Maglificio Beby SRL                        Onia LLC
 Maison di Prima                            Onward Luxury Group Inc.
 Maison Labiche                             Outfront Media Inc.
 Malin & Goetz                              Ovative Group LLC
 Manolo Blahnik USA Ltd.                    P&C SRL
 Marcolin USA Eyewear Corp.                 Pack America Corp., The
 Marine Serre SARL                          Palm Angels
 Mark Cross Leathergoods LLC                Parisini Pelletterie SRL
 Marli SRL                                  Paul Smith LLC
 Marsell Eurasia SRL                        Paul Smith Spectacles
 Martin Grant                               Peach & Lily Inc.
 Martire SRL                                Prabal Gurung LLC
 Maurizi SRL                                Prada USA Corp.
 Mendon Truck Leasing                       Precognitive Inc.
 Mepra SPA                                  Primoko Inc.
 Mi9 Software Development                   Private Sector Security
 Michilli Inc.                              Proenza Schouler LLC
 Microsoft Licensing GP                     PT USA Corp.
 Microsoft Online Inc.                      Quad Graphics Inc.
 Moda                                       R13 Denim
 Moorer                                     Rackspace US Inc.
 MSD Technology LLC                         Rakuten Marketing LLC
 Mulesoft Inc.                              Ralph Lauren Mens Apparel
 Muse Management Inc.                       Raphael SRL
 Narciso Rodriguez LLC                      Raquel Allegra
 Nars Cosmetics                             Regency Centers LP
19-36300-cgm   Doc 568    Filed 12/02/19 Entered 12/02/19 18:32:43     Main Document
                                       Pg 20 of 29


 Rejina Pyo Ltd.                             Tribune
 RemX                                        Uline
 Restelli Guanti                             Ulla Johnson Inc.
 RichRelevance Inc.                          Undercover
 RV Skincare LLC                             United Employment Agency
 Sacai                                       United Perfumes Ltd.
 Safilo USA                                  Unravel Project SRL
 Salesforce.com Inc.                         Valentino USA Inc.
 Salvatore Ferragamo                         Vanderweil Engineers LLP
 Sandi Burrows & Co.                         Vans Inc.
 Select Express & Logistics LLC              Veja
 Shape Security Inc.                         Verge Marketing Inc.
 Shiseido Cosmetics                          Verifone
 Shoppes at the Palazzo LLC, The             Versace USA Inc.
 Simmy Confezioni                            Victoria Beckham Ltd.
 Simonetta Rossi SRL                         Visionet Systems Inc.
 Sisley Cosmetics USA Inc.                   Vitality Staffing Solutions LLC
 Skadden Arps Slate Meagher & Flom LLP       Vittorio Virgili SRL
 Slam Jam SRL                                Voyage One Group Inc.
 Slowear NY Ltd.                             Waldin
 Society Model Management Inc., The          Warm
 Southern California Edison                  Waterart Corp.
 Sparrow by Seymour & Paul                   WeDo SRL
 Staff Management Group                      West Fashions Brands LLC
 Stalvey LLC                                 Westman Atelier
 Staples Business Advantage                  XPO Logistics
 Starskin USA Inc.                           Y Project
 Steamin' Up                                 Yves Saint Laurent America Inc.
 Stefano Serapian SRL                        Zimmermann USA Inc.
 Stella Fashion Group Ltd.                   Zimmermann Wear Pty Ltd.
 StellaService Inc.
 Stokton SRL
 Studio Masscob SL
 Sun Sights
 Sunspel Menswear Ltd.
 Superl Sequoia
 Surratt Cosmetics Inc.
 Sweet Capsule
 Teija Eilola Ltd.
 TestingXperts Inc.
 Tiare SRL
 Tom Ford
 Tomorrow Milano SRL
 Tradexco
 Transmitter Media LLC
 Tribeca Design Studio LLC
19-36300-cgm    Doc 568    Filed 12/02/19 Entered 12/02/19 18:32:43   Main Document
                                        Pg 21 of 29




                                  SCHEDULE 1(h)
                                       Utilities

 194 Atlantic Avenue LLC
19-36300-cgm    Doc 568     Filed 12/02/19 Entered 12/02/19 18:32:43        Main Document
                                         Pg 22 of 29



                                       SCHEDULE 2

                                       Name of Entity and/or Affiliate of
      Name of Entity Searched                                                  Status
                                          Entity, that is a K&E Client
  575 Fifth Avenue LLC                 MetLife, Inc.                          Closed
  Addison Group LLC                    Addison Group, LLC                     Closed
  Adobe Systems Inc.                   Adobe Systems, Inc.                    Closed
  Allied Universal Security Services   Allied Universal                       Current
                                       HTDK (Shanghai) Co., Ltd.              Current
                                       Peridot Gem Investment Holdings        Closed
                                           Limited
                                       Warburg Pincus                         Closed
                                       Warburg Pincus Asia LLC                Current
                                       Warburg Pincus Global Growth L.P.      Current
                                       Warburg Pincus, LLC                    Current
                                       WP Financial L.P.                      Current
                                       WP Re Cayman Limited                   Current
  Allied Universal Security Services   Allied Universal                       Current
                                       Caisse de dépôt et placement du        Current
                                           Québec
  AT&T                                 AT&T Corp.                             Current
  AT&T Corp.                           AT&T Inc.                              Current
  AT&T Services Inc.                   AT&T Intellectual Property II L.P.     Current
                                       AT&T Intellectual Property LLC         Current
                                       AT&T Services, Inc.                    Current
                                       DIRECTV Customer Services, Inc.        Closed
                                       DIRECTV Enterprises, LLC               Current
                                       DIRECTV Group Holdings, LLC            Current
                                       DIRECTV Holdings LLC                   Current
                                       DIRECTV Merchandising, Inc.            Current
                                       DIRECTV Operations LLC                 Current
                                       DIRECTV Sports Network LLC             Current
                                       DIRECTV Sports Networks, LLC           Current
                                       DIRECTV, LLC                           Current
                                       Teleport Communications of             Current
                                          America, LLC
                                       The DIRECTV Group, Inc.                Current
  Bank of New York Mellon, The -       Alcentra Limited                       Closed
     Retail Funding
  Retail Funding (BNY) LLC             BNY Mellon Capital Markets, LLC         Closed
19-36300-cgm      Doc 568   Filed 12/02/19 Entered 12/02/19 18:32:43       Main Document
                                         Pg 23 of 29



                                      Name of Entity and/or Affiliate of
      Name of Entity Searched                                                 Status
                                          Entity, that is a K&E Client
  Berkeley Research Group LLC         Berkeley Research Group, LLC           Current
  Borderfree Inc.                     Pitney Bowes Inc.                      Current
  Pitney Bowes Inc.
  Bravado International Group Ltd.    Vivendi SA                             Closed
  BRF Finance Co. LLC                 B. Riley FBR, Inc.                     Current
  Capgemini America Inc.              Lyons Consulting Group, LLC            Current
  Citicorp USA Inc.                   Citibank                               Current
                                      Citicorp                               Closed
                                      Citicorp Mezzanine III, L.P.           Closed
                                      Citigroup Global Markets Asia          Current
                                          Limited
                                      Citigroup Global Markets Inc.          Current
                                      Citigroup Global Markets Ltd.          Closed
                                      Citigroup Inc.                         Current
  Conde Nast Publications             Advance Magazine Publishers, Inc.      Closed
  Georg Jensen Inc.                   Investcorp                             Closed
  Givenchy Beauty                     LVMH Moët Hennessy Louis               Current
                                          Vuitton SE
  Nicholas Kirkwood LLC
  Hearst Magazines                    CAMP Global Holdings, LLC              Closed
                                      Sarah Mishurov                         Current
  Honeywell International Inc.        Honeywell Advanced Composites          Current
                                         Inc.
                                      Honeywell Aerospace, Inc.              Current
                                      Honeywell International Inc.           Current
                                      Honeywell Specialty Materials,         Current
                                         LLC
  Hourglass Cosmetics                 Conopco, Inc.                          Closed
                                      Dollar Shave Club, Inc.                Current
                                      Sundial Group LLC                      Current
                                      Unilever United States, Inc.           Closed
  IBM Corp.                           IBM Canada Ltd.                        Closed
  International Business Machines     IBM Corporation                        Current
      Corp.
                                      Red Hat, Inc.                          Current
  John Varvatos                       Lion Capital LLP                       Current
                                      Lion/Wrinkle Holdings, Inc.            Current
  Luxottica Group                     Transitions Optical, Inc.              Current

                                            2
19-36300-cgm   Doc 568    Filed 12/02/19 Entered 12/02/19 18:32:43       Main Document
                                       Pg 24 of 29



                                    Name of Entity and/or Affiliate of
      Name of Entity Searched                                               Status
                                        Entity, that is a K&E Client
  Marcolin USA Eyewear Corp.        PAI Partners                           Current
  Mi9 Software Development          Gary Crittenden                        Closed
                                    HGGC Affiliate Investors II, L.P.      Current
                                    HGGC Affiliate Investors III, L.P.     Current
                                    HGGC Associates II, L.P.               Current
                                    HGGC Associates III, L.P.              Current
                                    HGGC Fund II - A, L.P.                 Current
                                    HGGC Fund II - B, L.P.                 Current
                                    HGGC Fund II - C, L.P.                 Current
                                    HGGC Fund II - D, L.P.                 Current
                                    HGGC Fund II, L.P.                     Current
                                    HGGC Fund III, L.P.                    Current
                                    HGGC Fund III-A, L.P.                  Current
                                    HGGC, LLC                              Current
                                    J. Steven Young                        Closed
                                    Kurt A. Krieger                        Former
                                    Leslie M. Brown, Jr.                   Former
                                    MNINE Holdings, Inc.                   Current
                                    Neil H. White                          Current
                                    Richard F. Lawson, Jr.                 Current
  Nars Cosmetics                    Beauté Prestige International          Closed
                                    Shiseido Americas Corporation          Current
  Publicis Media Inc.               Lion Re: Sources, Inc.                 Current
  Starcom MediaVest Group Inc.
  Starcom Worldwide Inc.
  Rackspace US Inc.                 AEPF III 34 S.à r.l.                   Current
                                    Apollo Global Management, LLC          Current
                                    Apollo Management International        Current
                                       LLP
                                    Marc Rowan                             Current
                                    Martin Kelly                           Current
                                    MidCap Financial Services, LLC         Current
  Regency Centers Corp.             Equity One Inc.                        Closed
  RemX                              Anchorage Capital Europe LLP           Closed
                                    Anchorage Capital Group                Closed
                                    EmployBridge, LLC                      Closed
  RemX                              BlueMountain Capital Management        Current
                                       L.P.

                                          3
19-36300-cgm   Doc 568    Filed 12/02/19 Entered 12/02/19 18:32:43        Main Document
                                       Pg 25 of 29



                                     Name of Entity and/or Affiliate of
      Name of Entity Searched                                                Status
                                        Entity, that is a K&E Client
                                    EmployBridge, LLC                       Closed
  Staples Business Advantage        3094494 Nova Scotia Company             Current
                                        (Canada)
                                    3258402 Nova Scotia Company             Current
                                    3285091 Nova Scotia Company             Current
                                        (Canada)
                                    B2 Express Comercio, Servicos e         Current
                                        Representacoes Ltda. (Brazil)
                                    Beijing Staples Commerce & Trade        Current
                                        Co. Ltd. (China)
                                    Capital Office Products of Volusia      Current
                                        County Inc.
                                    Corporate Express Canada, Inc.          Current
                                    CSO HG (Cayman) Intermediate            Current
                                        Limited (Cayman)
                                    CSO HG (Cayman) Limited                 Current
                                        (Cayman)
                                    Egg Merger Sub Inc.                     Current
                                    Egg Parent, Inc.                        Current
                                    Essendant, Inc.                         Current
                                    Happy Studio, Inc.                      Current
                                    Hong Kong Staples Brands Ltd.           Current
                                    In Designs Global, Inc.                 Current
                                    Jiangsu Staples Office Products Co.     Current
                                        Ltd. (China)
                                    Lebanon Mill, L.P.                      Current
                                    Marke Creative Merchandise Ltd.         Current
                                    OA365 International Company Ltd.        Current
                                        (Cayman)
                                    Office Superstore East LLC (DE)         Current
                                    Office Superstore West LLC (MA)         Current
                                    Oranda AG                               Current
                                    Peter T. Morrow                         Current
                                    PNI Digital Media Europe Ltd.           Current
                                        (UK)
                                    PNI Digital Media Ltd. (UK)             Current
                                    PNI Digital Media ULC (Canada)          Current
                                    QS Quarterhouse Software, Inc.          Current
                                        (TX)

                                          4
19-36300-cgm   Doc 568   Filed 12/02/19 Entered 12/02/19 18:32:43       Main Document
                                      Pg 26 of 29



                                   Name of Entity and/or Affiliate of
      Name of Entity Searched                                              Status
                                      Entity, that is a K&E Client
                                   Quill Corporation                      Current
                                   Quill Lincolnshire, Inc.               Current
                                   SBIN B.V.                              Current
                                   SchoolKidz.com, LLC                    Current
                                   Shenzhen Staples Commerce &            Current
                                      Trade Co. Ltd. (China)
                                   SOM Hagerstown LLC (DE)                Current
                                   Staples (China) Investment Co. Ltd     Current
                                      (Shanghai)
                                   Staples (Shanghai) Company             Current
                                      Limited (China)
                                   Staples Argentina SA (Argentina)       Current
                                   Staples Asia Investments Ltd.          Current
                                      (Cayman)
                                   Staples Brands Consulting              Current
                                      (Shenzhen) Co. Ltd.
                                   Staples Brands Inc.                    Current
                                   Staples Brands International Ltd.      Current
                                   Staples Brands Sales, LLC              Current
                                   Staples Brasil Comercio de             Current
                                      Materials para Escritorio Ltda.
                                      (Brazil)
                                   Staples Canada Holdings III, Inc.      Current
                                   Staples Canada Holdings, LLC           Current
                                   Staples Canada ULC                     Current
                                   Staples Connecticut LLC (DE)           Current
                                   Staples Contract & Commercial,         Current
                                      Inc.
                                   Staples Cyprus Holdings L.P.           Current
                                   Staples Cyprus Holdings, Ltd.          Current
                                   Staples Cyprus Intermediary            Current
                                      Holdings, Ltd.
                                   Staples Dutch Management BV            Current
                                   Staples E-Commerce (Shanghai)          Current
                                      Co. Limited (China)
                                   Staples E-Commerce (Tianjin) Co.,      Current
                                      Ltd. (China)
                                   Staples Europe Holdings GP             Current
                                   Staples Global Holdings, Ltd.          Current

                                         5
19-36300-cgm   Doc 568   Filed 12/02/19 Entered 12/02/19 18:32:43       Main Document
                                      Pg 27 of 29



                                   Name of Entity and/or Affiliate of
      Name of Entity Searched                                              Status
                                      Entity, that is a K&E Client
                                   Staples Global Markets, Inc.           Current
                                   Staples GP, LLC                        Current
                                   Staples Hong Kong Investments          Current
                                       Limited (Hong Kong)
                                   Staples of Maryland LLC (DE)           Current
                                   Staples Procurement & Management       Current
                                       Services PLC
                                   Staples Project 2017, LLC              Current
                                   Staples Promotional Products           Current
                                       Canada Ltd.
                                   Staples Shared Service Center          Current
                                       (Europe) II BVBA
                                   Staples Shared Service Center, LLC     Current
                                   Staples Solutions B.V.                 Current
                                   Staples Taiwan Branch                  Current
                                   Staples Taiwan Corporation Limited     Current
                                       (Cayman)
                                   Staples the Office Superstore, LLC     Current
                                       (DE)
                                   Staples Value, LLC (VA)                Current
                                   Staples Ventures, LLC                  Current
                                   Staples, Inc.                          Current
                                   Stefan Kaluzny                         Current
                                   STIC Corp.                             Current
                                   Sycamore Partners (Co-Invest) LLC      Closed
                                   Sycamore Partners Associates Co-       Closed
                                       Invest, Inc.
                                   Sycamore Partners Associates            Closed
                                       Investments, LP
                                   Sycamore Partners Associates, LP       Closed
                                   Sycamore Partners Associates-C, LP     Closed
                                   Sycamore Partners Management,          Current
                                       L.P.
                                   Sycamore Partners Torrid, LLC          Closed
                                   Sycamore Partners, LP                  Closed
                                   The Staples Group, Inc.                Current
                                   USR Parent Inc. (DE)                   Current
                                   USR Real Estate Holdings LLC           Current
                                       (DE)

                                         6
19-36300-cgm   Doc 568   Filed 12/02/19 Entered 12/02/19 18:32:43          Main Document
                                      Pg 28 of 29



                                   Name of Entity and/or Affiliate of
      Name of Entity Searched                                                 Status
                                      Entity, that is a K&E Client
                                   WorksMedia Ltd. (UK)                      Current
  Tribune                          Tribune Publishing Company                Current
  Uline                            Brian Uihlein                             Former
                                   Richard E. Uihlein                        Current
                                   Richard E. Uihlein, Jr.                   Current
                                   Stephen Ellis Uihlein                     Current
                                   Uline, Inc.                               Current
  Verifone                         Francisco Partners Fund II                Current
                                       (Cayman), L.P.
                                   Francisco Partners Fund II, L.P.          Current
                                   Francisco Partners GP Splitter, LLC       Current
                                   Francisco Partners III (Cayman),          Current
                                       L.P.
                                   Francisco Partners III (Domestic          Current
                                       AIV) Feeder, LLC
                                   Francisco Partners III (Domestic          Current
                                       AIV), L.P.
                                   Francisco Partners III, L.P.              Current
                                   Francisco Partners IV, L.P.               Current
                                   Francisco Partners IV-A, L.P.             Current
                                   Francisco Partners Management,            Current
                                       L.P.
                                   Francisco Partners Parallel Fund II,      Current
                                       L.P.
                                   Francisco Partners Parallel Fund III      Current
                                       (Cayman), L.P.
                                   Francisco Partners Parallel Fund III,     Current
                                       L.P.
                                   Verifone Systems, Inc.                    Current
  Versace USA Inc.                 Gianni Versace S.p.A.                     Closed




                                         7
19-36300-cgm    Doc 568        Filed 12/02/19 Entered 12/02/19 18:32:43       Main Document
                                            Pg 29 of 29



                                       SCHEDULE 3

                                         Name of Entity and/or Affiliate of
       Name of Entity Searched                                                   Status
                                            Entity, that is a K&E Client
  Arizona, State of, Department of       Arizona Department of Child Safety     Current
     Revenue
  FJC Security Services Inc.             Caisse de dépôt et placement du        Current
                                            Québec
  Gas Co. LLC, The                       Macquarie Investments US Inc.          Current
                                         Macquarie Real Estate Investments      Current
                                           Holdings (North America), Inc.
  Givenchy Corp.                         LVMH Moët Hennessy Louis               Current
                                           Vuitton SE
  Hilco Merchant Resources               Eric W. Kaup                           Current
  Hilco Merchant Resources LLC           Hilco Brands LLC                       Current
  XL Insurance Co. SE                    AXA Equitable Holdings, Inc.           Current
                                         AXA Equitable Life Insurance           Current
                                             Company




                                               8
